Citation Nr: 1802293	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-63 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of eye surgery. 

2.  Entitlement to service connection for residuals of a left flank contusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T.H. 


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1955 to January 1959.  

This appeal is before the Board of Veterans' Appeals (Board) from a May 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2017, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  The Veteran had left eye pterygium surgery in service, as well as findings of right eye pterygium.

2.  The Veteran does not have current residuals of the in-service pterygium, to include left eye pterygium surgery; and the currently diagnosed glaucoma was not incurred in service and is not otherwise etiologically related to service.  

4.  The Veteran does not have a current disability of residuals of a left flank contusion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of eye surgery have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2017).

2.  The criteria for service connection for residuals of a left flank contusion have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Required notice was provided by a letter dated in October 2013.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service medical records have been obtained, as have relevant post-service medical records identified by the Veteran.  The Veteran was afforded a VA examination in connection with the claim for service connection for residuals of eye surgery.  The examination and associated report are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board acknowledges that the Veteran has also not been afforded a VA examination regarding the claim for service connection for residuals of a left flank contusion.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, as discussed in detail below, there is no evidence of a current disability of residuals of a left flank contusion.  There is no indication (other than the Veteran's conclusory statements) that his claimed disorder is related to service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be medically competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service).  Accordingly, the Board finds that no further development of the Veteran's claim for service connection for residuals of a left flank contusion is required as there is no evidence indicating that the Veteran's claimed disorder may be related to service.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Federal law specifically limits entitlement for service-connected disease or injury to cases where such incidents result in a disability.  It is not enough for a claimant to seek some sort of benefit simply because he had a disease or injury on active duty.  In the absence of proof of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (upholds Court of Appeals for Veterans Claims decision to require a current existing disability).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection for Residuals of Eye Surgery

The Veteran seeks service connection for residuals of eye surgery.  He asserts that he underwent a left eye pterygium surgery in service, that he underwent another pterygium surgery two years after service discharge, and that he underwent a third pterygium removal surgery in 2003 or 2004. 

A June 1956 service treatment record shows an assessment of right eye pterygium, but the record does not show that the Veteran underwent surgery for this condition in service.  An August 1956 service treatment record shows that the Veteran underwent surgery to remove left eye pterygium.  The January 1959 service separation examination shows a normal ophthalmic evaluation, as well as a normal clinical evaluation of the pupils and ocular motility.  

The record reflects that the Veteran underwent right eye pterygium removal surgery in January 2005.  A November 2008 private treatment record shows that the Veteran reported blurred/fuzzy vision that slowly developed over the previous one to two years.  The impression was blurred vision, pseudophakia, and dry eye syndrome.  A December 2012 private treatment record shows a diagnosis of open angle glaucoma in both eyes. 

The Veteran underwent a VA examination of the eyes in April 2014.  The Veteran reported symptoms of blurry vision and watering eyes.  The VA examiner diagnosed glaucoma, and opined that the claimed condition is less likely than not incurred in or caused by service.  The VA examiner reasoned that he did not see how the Veteran's time in service could have contributed to his current glaucoma. 

The Board finds that the evidence weighs against a finding that the Veteran has any current residuals of the in-service left eye pterygium surgery or the in-service findings of right eye pterygium.  The evidence shows that the Veteran has current complaints of blurry vision and watery eyes; however, the April 2014 VA examiner attributed these symptoms to nonservice-connected glaucoma.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  The Board acknowledges that the right eye pterygium reoccurred in 2005; however, there is no evidence in the record of any current residuals of the right eye pterygium residuals.  During September 2017 Board hearing, the undersigned explained to the Veteran and his representative that the evidence of record does not show current residuals of the in-service pterygium or the 2005 right eye pterygium surgery, and advised the Veteran to attempt to obtain a medical opinion that either relates the current eye symptoms to the in-service pterygium, or shows that his pterygium is a chronic condition that keeps reoccurring.  The undersigned kept the record open for 60 days in order to afford the Veteran a chance to obtain such opinion; however, the Veteran did not submit any medical opinion in support of his contentions. 

Moreover, as noted above, the April 2014 VA examination report attributed the current eye symptoms to nonservice-connected glaucoma, and found no relationship between the currently diagnosed glaucoma and the in-service pterygium findings.  Glaucoma is a group of eye diseases usually characterized by an increase in intraocular pressure that causes pathologic changes in the optic disk and typical defects in the field of vision.  See Dorland's Illustrated Medical Dictionary 782 (32d ed. 2012).  Pterygium is an abnormal triangular fold of membrane in the interpalpebral fissure, extending from the conjunctiva to the cornea.  Id. at 1551.  The medical evidence of record does not show any relationship between the in-service pterygium and the currently diagnosed glaucoma, and the Veteran has not otherwise provided any medical evidence purporting to show such relationship. 

The only remaining evidence supportive of the Veteran's claim for entitlement to service connection for residuals of eye surgery is his own statements that the current eye is related to the in-service pterygium.  While the Veteran is competent to describe certain eye symptoms, such as blurred vision and watery eyes, he is not competent to provide testimony attributing current eye symptoms to in-service pterygium versus the currently diagnosed nonservice-connected glaucoma.  See Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007) (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The presence of current residuals of a pterygium and the cause of the Veteran's currently diagnosed glaucoma are not simply identifiable by a layperson, and there is no indication that the Veteran has the requisite medical training or expertise necessary in rendering such an opinion as the current residuals of pterygium or the cause of the currently diagnosed glaucoma.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding the current residuals of the in-service pterygium or the etiology of his current glaucoma do not constitute competent evidence on which the Board can make a service connection determination.

For these reasons, the Board finds that a preponderance of the evidence is against a finding that the Veteran has any current residuals of the in-service pterygium or that the current glaucoma is related to service, to include pterygium findings in service.  Accordingly, service connection for residuals of eye surgery must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Residuals of Left Flank Contusion 

The Veteran seeks service connection for residuals of left flank contusion. 

Service treatment records show that the Veteran sustained a left flank contusion while playing football during service in November 1958.  Upon examination, the Veteran had severe tenderness over the left anterior superior iliac spine and in the left abdominal muscles.  X-rays revealed no abnormalities.  The Veteran ultimately became asymptomatic with physical therapy.  The Veteran did not have any further complaints or treatment pertaining to the left flank contusion.  The January 1959 service separation examination shows a normal clinical evaluation of the abdomen, spine, and musculoskeletal system. 

The Board finds that the evidence weighs against a finding of a current disability of residuals of a left flank contusion.  There is no indication anywhere in the record that the Veteran suffers from any current residuals of the in-service left flank contusion.  Post-service medical records associated with the claims file do not contain any complaints, treatment, or diagnosis of residuals of a left flank contusion.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  As such, the Board finds that the evidence weighs against a finding of a current disability, and service connection for the claimed residuals of a left flank contusion must therefore be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for residuals of eye surgery is denied.

Service connection for residuals of a left flank contusion is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


